Citation Nr: 1236432	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include psychotic disorder not otherwise specified (NOS), depression NOS, adjustment disorder, schizophrenia, impulse control disorder NOS, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and R.G.



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO in Los Angeles, California, currently has jurisdiction over the Veteran's claims.

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  A hearing was scheduled for a date in November 2011 and he was notified of the date and time of the hearing in a letter also dated in November 2011. This letter was sent to his address of record and was not returned as undeliverable. 

The Veteran failed to appear for the scheduled DRO hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  See 38 C.F.R. § 20.704(d) (2011).

The Veteran testified before the undersigned at an August 2012 hearing at the RO. A transcript of that hearing has been associated with his claims folder.  

A claim of service connection for PTSD was originally denied in a January 2003 rating decision.  As service personnel records were associated with the claims file subsequent to this decision, the agency of original jurisdiction (AOJ) readjudicated and again denied the claim of service connection for PTSD in an April 2003 rating decision.  The Veteran did not appeal this decision and new and material evidence was not received one year of the decision.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2011).

As additional relevant service personnel records have been added to the record since the April 2003 decision, the Board will adjudicate the claim of service connection for PTSD on a de novo basis without the need for new and material evidence.

The Veteran was previously represented by the Larry Knopf, Attorney at Law, and Military Order of the Purple Heart.  In May 2010 and November 2011, prior to certification of the appeal to the Board, such representation was revoked.  The Veteran is now unrepresented.  38 C.F.R. § 20.608(a) (2011).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.
In this case, VA treatment records include various bilateral foot diagnoses.  For example, a November 2006 VA podiatry consultation note includes a diagnosis of bilateral foot pain secondary to osteoarthritis.  Also, the Veteran has reported, and medical records reflect, that he has been treated for symptoms of a low back disability.  During a March 2005 examination from MDSI Physician Services, for example, he reported low back pain and objective examination revealed some limitation of lumbar motion and tenderness along the lumbar paraspinals.  A diagnosis of lumbar myofascial pain was provided.  

The Veteran has reported that he began to experience foot problems in service due to wearing improper footwear.  Also, low back problems began in service due to repetitive bending and lifting associated with his duties performing mechanical work and ship deck maintenance.  Bilateral foot and low back symptoms have reportedly persisted ever since service, although there is some evidence to the contrary.

Thus, there is competent evidence of current bilateral foot and low back disabilities, in-service foot and low back problems, and evidence of a continuity of symptomatology indicating that the current foot and low back problems may be associated with service.  VA's duty to obtain examinations as to the etiology of the Veteran's current bilateral foot disability and as to the nature and etiology of any current low back disability is, therefore, triggered.  Such examinations are needed to determine whether the Veteran has current low back and feet disabilities and to obtain medical opinions as to the etiology of any such disability.

With respect to the claim of service connection for a psychiatric disability, medical records include various psychiatric diagnoses.  For example, a June 2006 VA psychiatric outpatient treatment note includes diagnoses of schizophrenia and PTSD.  Thus, current psychiatric disabilities have been demonstrated.

The Veteran contends that he began to experience psychiatric problems in service due to several in-service stressors.  Such stressors include being subjected to verbal and physical abuse due to racial discrimination and serving aboard an ammunition and gas supply ship off the coast of Lebanon.  Regarding the latter, he was fearful that the ship would be blown up because bombings were occurring in Lebanon.  The Veteran has reported that psychiatric problems have been present ever since these incidents in service, although there is some evidence to the contrary.

A VA psychiatric examination was conducted in June 2012 and the Veteran was diagnosed with a psychotic disorder not otherwise specified (NOS).  This examination is inadequate, however, because no opinion was provided as to the etiology of the psychiatric disability.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Moreover, the examiner who conducted the June 2012 VA examination opined that the Veteran did not have PTSD conforming to DSM-IV criteria.  This opinion was partly based on a conclusion that the Veteran had not been exposed to a traumatic event and that his only reported stressor involved exposure to racial discrimination.  However, the examiner did not acknowledge or discuss the Veteran's reported stressor involving fear of his ship being blown up while sailing off the coast of Lebanon.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Further regarding the duty to assist, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In a November 2004 statement (VA Form 21-4138), the Veteran reported that he had been treated for psychiatric problems at the VA Medical Center in Long Beach, California (VAMC Long Beach) as early as 1990.  His Social Security Administration (SSA) disability records include reports of treatment for psychiatric, foot, and back problems from the VA outpatient clinic in Bakersfield, California (VAOPC Bakersfield) dated in December 2004 and the VA Medical Center in Tuskegee, Alabama (VAMC Tuskegee) dated in June and November 2005.  The VA treatment records in the Veterans claims file that were obtained by the agency of original jurisdiction (AOJ) are, among others, from VAMC Long Beach dated from November 2003 to February 2004, from the VA Greater Los Angeles Healthcare System (including from VAOPC Bakersfield) from March 2003 to November 2004 and from December 2009 to February 2011, and from VAMC Tuskegee from May 2006 to November 2007.  

Given the above, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, during the August 2012 hearing the Veteran reported that he had received treatment for psychiatric and hearing disabilities from the following private treatment providers:  Brookwood Medical Center in Birmingham, Alabama; Dr. Xavier; and Dr. Meka.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any such additional relevant private treatment records.   


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report the dates and locations of all post-service VA and private medical treatment (including periods of hospitalization) for psychiatric, foot, low back, and hearing disabilities.   

2.  Obtain and associate with the claims file all records of the Veteran's treatment for psychiatric, foot, back, and hearing disabilities from the following locations:  VAMC Longwood prior to November 2003 and since February 2004; the VA Greater Los Angeles Healthcare System from November 2004 to December 2009 and since February 2011; VAMC Tuskegee prior to May 2006 and since November 2007; and from any other sufficiently identified VA facility for which records have not yet been obtained. 

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  The AOJ should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for psychiatric, foot, back, and hearing disabilities from the following treatment providers: Brookwood Medical Center in Birmingham, Alabama; Dr. Xavier; and Dr. Meka; and from any other sufficiently identified private treatment provider from whom records have not yet been obtained.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent 
probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since July 2005) had its onset in service, had its onset in the year immediately following service, is related to his reported stressors in service, or is otherwise related to a disease or injury in service?

(b)  Does the Veteran meet the criteria for a diagnosis of PTSD?

(c)  If the Veteran does meet the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since July 2005, all of the Veteran's reported stressors in service (including being subjected to racial discrimination and being fearful while serving aboard a ship off the coast of Lebanon), and the Veteran's reports of psychiatric problems in service.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report stressors in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current bilateral foot disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question:

Is it at least as likely as not (50 percent 
probability or more) that the Veteran's current bilateral foot disability (any foot disability diagnosed since July 2005) had its onset in service, had its onset in the year immediately following service, or is otherwise related to a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all foot disabilities diagnosed since July 2005 and the Veteran's reports of foot problems in service.
The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for foot problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report foot problems in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.
  
6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
The examiner should answer the following question:

Is it at least as likely as not (50 percent 
probability or more) that any current low back disability (any low back disability diagnosed since July 2005) had its onset in service, had its onset in the year immediately following service, or is otherwise related to a disease or injury in service?

In formulating the above opinions, the examiner should comment on the significance, if any, of all low back disabilities diagnosed since July 2005, the Veteran's post-service back injuries, and his reports of his duties and back problems in service.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report back problems in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

7.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


